Exhibit 10.4

 

Opes Acquisition Corp.



c/o Axis Capital Management



Park Plaza Torre I 

Javier Barros Sierra 540, Of. 103



Col. Santa Fe 

01210 México City, México

 

March 13, 2018

 

Axis Management S.A. de C.V.



Park Plaza Torre I



Javier Barros Sierra 540, Of. 103



Col. Santa Fe



01210 México City, México

 



Ladies and Gentlemen:

 

This letter will confirm our agreement that, commencing on the effective date
(the “Effective Date”) of the registration statement (the “Registration
Statement”) for the initial public offering (the “IPO”) of the securities of
Opes Acquisition Corp. (the “Company”) and continuing until the earlier of (i)
the consummation by the Company of an initial business combination or (ii) the
Company’s liquidation (in each case as described in the Registration Statement)
(such earlier date hereinafter referred to as the “Termination Date”), Axis
Management S.A. de C.V. shall make available to the Company certain office space
and administrative and support services as may be required by the Company from
time to time, situated at Park Plaza Torre I, Javier Barros Sierra 540, Of. 103,
Col. Santa Fe, 01210 México City, México (or any successor location). In
exchange therefor, the Company shall pay Axis Management S.A. de C.V. the sum of
$10,000 per month on the Effective Date and continuing monthly thereafter until
the Termination Date. Axis Management S.A. de C.V. hereby agrees that it does
not have any right, title, interest or claim of any kind in or to any monies
that may be set aside in the trust account (the “Trust Account”) that may be
established upon the consummation of the IPO as a result of this letter
agreement (the “Claim”) and hereby waives any Claim it may have in the future as
a result of, or arising out of, this letter agreement and will not seek recourse
against the Trust Account for any reason whatsoever.

 



  Very truly yours,             OPES ACQUISITION CORP.             By: /s/
Miguel Angel Villegas     Name: Miguel Angel Villegas     Title:   CFO          
AGREED TO AND ACCEPTED BY:      





 



AXIS MANAGEMENT S.A. DE C.V.         By: /s/ Gonzalo Gil White   Name:  Gonzalo
Gil White   Title:    CEO  

 

 